DETAILED ACTION
	The following is a response to the amendment filed 11/2/2021 which has been entered.
Response to Amendment
	Claims 16-18 and 20-31 are pending in the application. Claim 19 is cancelled.
	-The claim objection has been withdrawn due to applicant amending claims 28 and 31 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 28 and 31 accordingly.
	-The 102 rejection has been withdrawn due to applicant amending claim 16 with limitations not disclosed by the prior art of record used in the rejection.
Allowable Subject Matter
Claims 16-18 and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 16) a method of controlling a drive device of a construction machine with a split transmission coupled to a drive force source on an input side and coupled with a range change mechanism on an output side setting at least two drive ranges; detecting drive dynamic requirements for operation of the machine, determining the requirement with increased dynamic is present; if present, executing a shift of the range transmission from a second to a first range and upon determining the increased dynamic is present, controlling speed of the drive source such that the speed doesn’t fall below a speed limit and in combination with the limitations as written in claim 16.
-(as to claim 28) a construction machine with a drive device having a split transmission coupled to a drive force source on an input side and coupled with a range change mechanism on an output side setting at least two drive ranges; a control device executing detecting drive dynamic requirements for operation of the machine, determining the requirement with increased dynamic is present; if present, executing a shift of the range transmission from a second to a first range in which a higher gear ratio is engaged and in combination with the limitations as written in claim 28.
-(as to claim 31) a method of controlling a drive device of a construction machine with a split transmission coupled to a drive force source on an input side and coupled with a range change mechanism on an output side setting at least two drive ranges; detecting drive dynamic requirements for operation of the machine, determining the requirement with increased dynamic is present; if present, executing a shift of the range transmission from a second to a first range to decrease speed of the machine in which a higher gear ratio is engaged in the split transmission in which sufficient torque is present at the wheels without shifting during the dynamic increase and in combination with the limitations as written in claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        November 3, 2021